DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Examiner acknowledges the cancellation of claim 3. Accordingly, the objection is withdrawn.
Applicant’s remarks and arguments, see (Pg. 7), filed on 3-15-2021, with respect to the amended feature of claim(s) 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Miura et al. (US-2002/0,093,123) in further view of Peter Püschner (DE-10-2011/016,066) and in further view of Brundage et al. (US-2009/0,166,355).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-2, 7 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (US-2002/0,093,123, hereinafter Miura) in further view of Peter Püschner (DE-10-2011/016,066, hereinafter Püschner) and in further view of Brundage et al. (US-2009/0,166,355, hereinafter Brundage)Regarding claim 1, 	
A system for extruding and drying an extruded honeycomb body which has channels that extend in a longitudinal direction and which channels are each bounded by first channel walls that extend in a first direction which is transverse relative to the longitudinal direction, and by second channel walls that extend in a second direction which is also transverse relative to the longitudinal direction, which system comprises: 
(i) an extruder having an extrusion head for producing the honeycomb body by extrusion; 
(ii) a microwave oven comprising an arrangement of a first plurality of microwave radiators and a second plurality of microwave radiators
each microwave radiator being for irradiating the honeycomb body with a directional microwave beam in an irradiation direction, 
wherein each microwave radiator has its own unit for generating microwaves, 
wherein the system defines a first transverse plane and a second transverse plane that are offset with respect to one another in the longitudinal direction, 
wherein the first plurality of microwave radiators are arranged in the first transverse plane, 
wherein the second plurality of microwave radiators are arranged in the second transverse plane, and 
wherein the individual microwave radiators of the first and second transverse planes are aligned with one another in the longitudinal direction; and 
(iii) a feed unit adjoining the extruder for transferring the honeycomb body from the extruder into the microwave oven, 
wherein the system comprises a vacuum pump and wherein during operation the internal pressure in the microwave oven is set to less than 20 mbar; 
and/or the Page 2 of 10DOCKET NO.: 032891.000236PATENTApplication No.: 15/755,763Office Action Dated: December 22, 2020system comprises cooling regions for freezing the honeycomb bodies before the microwave oven, and 
wherein either: 
(a) the extrusion head of the extruder is oriented in such a way that during operation of the system the orientation position of the extruded honeycomb body resulting from the extrusion when transferred into the microwave oven is such that the irradiation direction of each microwave radiator is oriented at a 
(b) the system is designed to sense the orientation of the first and/or second channel walls of the honeycomb body produced by the extruder and to move the honeycomb body and/or a microwave radiator into a set point orientation such that the irradiation direction of each microwave radiator is oriented at a predefined irradiation angle which is not zero relative to each of the two transverse directions of the first and second channel walls.
Miura teaches the following:
([0072]) teaches extruding the ceramic material from a honeycombed die using an extrusion molding machine
([0075]) teaches a plurality of microwave generators 34 for supplying microwaves in the frequency range of 1,000 to 10,000 MHz into the drying bath 30.
& d.) ([0077]) teaches that waveguides 340 extended from the four microwave generators 34
, f.) & g.) (Fig. 1) depicts two sets of microwave generators, the first two generators being in a first transverse plane and the second two generators in a second transverse plane that is offset with respect to first transverse plane in the longitudinal direction.
(Fig. 1) depicts the first two generators being in a first transverse plane and the second two generators being aligned with one another in the longitudinal direction.
([0019]) teaches a conveyor system for continuously supplying and delivering a plurality of honeycomb bodies into and out of the drying bath.
Regarding claim 1, Miura is silent on the following limitation(s):
(j), (k), (l) & (m)
In analogous art for a method of continuous microwave vacuum drying of honeycomb ceramic bodies, Püschner suggests details regarding implementing a vacuum atmosphere during the microwave drying stage, and/or implementing a freezing nozzle for freezing the honeycomb prior to the application of the microwave and vacuum, and in this regard Püschner teaches the following
Noting, that this limitation is consider optional if the limitation (k) is met. ([0029]) teaches that the vacuum pressure in the microwave oven is set so that the temperature in the core of the honeycomb ceramic body is above the evaporation temperature of water based on the vacuum vapor pressure. ([0029]) going on to state that the vacuum pressure in normal microwave drying at 20 to 40 mbar and in the microwave freezing technique in the range of 1 to 2 mbar.
Noting, that this limitation is consider optional if the limitation (j) is met. ([0012]) teaches that in particularly soft honeycomb ceramics, which may also be so large in diameter that the core is hardly heated, it may be useful to freeze them in advance and bring in the frozen state in such a deep vacuum below the triple point, bypassing the solid phase the liquid phase is vaporized directly into the gas 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing honeycomb ceramics that comprises a combination of an extruder and a microwave applicator assembly, such that the microwave applicator assembly are arranged to receive the material from an extrusion die of the extruder, with the microwave generators each comprising a waveguide assembly, of Miura. By utilizing both a vacuum during the application of microwaves for drying the honeycomb bodies, and implementing a step of freezing honeycombs bodies, as taught by Püschner. Highlighting, implementation of a vacuum during the application of microwaves for drying the honeycomb body allows for applying a powerful vacuum system to help quickly remove free water vapor. Consequently, vacuum drying, more specifically microwave vacuum drying, offers outstanding advantages over microwave drying under atmospheric pressure, ([0029]). In addition, implementing a step of freezing honeycombs bodies allows for reducing deformations due to the influence of gravity, and freeze-drying has the advantage that water in the frozen state has very low 
Regarding claim 1, Miura as modified above is silent on the following limitation(s):
(l) & (m)
In analogous art for a ceramic honeycomb drying assembly that implements a microwave applicator assembly that includes a microwave applicator and a feed waveguide coupled to the microwave applicator for inputting microwaves into the processing chamber, Brundage giving details regarding orienting the honeycomb articles so that the irradiation direction of each microwave radiator are at angles which are not zero relative to each of the two transverse directions of the first and second honeycomb channel walls, and in this regard Brundage teaches the following:
(Fig. 9 &. Fig. 10) depict the apparatus, wherein the inlet choke 130 is present at the inlet end wall 113 of the microwave applicator 102, the inlet choke 130 would be in physical contact with the exit end wall 304 of the extruder 300. In one example, the distance between the inlet end wall 113 of the microwave applicator 102 and the exit end wall 304 of the extruder die is less than or equal to 5 in (12.7cm). Noting, that (Fig. 4} presents the honeycomb in a front, view microwave applicator, and ([0005]) notes that the invention disclosed comprises an extruder and a microwave applicator assembly, such that the microwave applicator assembly described above, is arranged to receive a dielectric material 
Noting, that this limitation is consider optional if the limitation (l) is met.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing honeycomb ceramics that comprises a combination of an extruder and a microwave applicator assembly, such that the microwave applicator assembly are arranged to receive the material from an extrusion die of the extruder, with the microwave generators each comprising a waveguide assembly of Miura as modified above. By implementing an orientation to the honeycomb articles form the forming die so that the irradiation direction of each microwave radiator are at angles which are not zero relative to each of the two transverse directions of the first and second honeycomb channel walls, as taught by Brundage due to the fact it would amount to nothing more than a use of a known orientation for the honeycomb channels relative to the irradiation direction of each microwave radiator, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Brundage. Accordingly, citing the case law for KSR, "The combination of familiar elements KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 2 & 14, 	
Wherein the predefined irradiation angle (a) is in the range from 30 to 60 degrees with respect to the first or the second transverse direction of the first and second channel wails
Wherein the predefined irradiation angle is 45° with respect to the first or the second transverse direction of the first and second channel wails.
Regarding Claim 2 & 14, Miura as modified above teaching the same as applied above. Brundage further teaches the following:
(Fig. 4) and (Fig, 5) depict the outlet ports 124 a, 124 b to be oriented at a predefined irradiation angle which is not zero relative to each of the two transverse directions. Wherein the cells of the honeycomb are extend in the annotated Figure 4 above to show that the irradiation angle with respect to the 
    PNG
    media_image1.png
    304
    296
    media_image1.png
    Greyscale
transverse directions of the channel wails as depicted is currently ~45°. Highlighted, in the drawing is a line drawn between points P1 and P2 and two lines extending the cells walls of the honeycomb. Noting that the extended honeycomb cell wall lines are ~45° extending from a central axis. The central axis is created by the intersection of the PEC and the drawn intersecting line. As demonstrated above, the extended honeycomb cell wall lines overlap with the cellular structure, meaning that microwave radiation from the points P1 and P2 would intersect with the honeycomb at 45°.
It would have been obvious to further modify the combination as applied above to ensure that the microwave generators taught by Miura are set at predefined irradiation angle (α) is in the range from 30 to 60 degrees as taught by Brundage. Due to the fact it would amount to nothing more than a use of a known irradiation angle, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Brundage.Accordingly, citing the case law for KSR, "A person of ordinary skill has good reason to pursue KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 7, 	
Which is designed to continuously dry a plurality of honeycomb bodies in a run through process, and 
the feed unit is designed to transfer the bodies in a feeding direction which is parallel to the longitudinal direction
Miura teaches the following:
([0019]) teaches that a conveyor system for continuously supplying and delivering a plurality of honeycomb bodies into and out of the drying bath.
Regarding claim 7 Miura as modified above is silent on the following limitation(s)
(b)
Regarding Claim 7, Miura as modified above teaching the same as applied above. In analogous as applied above in claim 1, Brundage giving details regarding the conveyor systems feeding direction, and in this regard Brundage teaches the following:
([0031]) teaches that the green honeycomb structure emerges from the choke 132, it can be cut transversely into smaller pieces. Thus, the microwave applicator 102 can process a green honeycomb structure having an axial length longer than 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing honeycomb ceramics that comprises a combination of an extruder and a microwave applicator assembly, such that the microwave applicator assembly are arranged to receive the material from an extrusion die of the extruder, with the microwave generators each comprising a waveguide assembly, of Miura as modified above. By utilizing a feeding direction which is parallel to the longitudinal direction, as taught by Brundage. Highlighting, implementation of a feeding direction which is parallel to the longitudinal direction provides a means for processing a green honeycomb structure having an axial length longer than the axial length of the microwave applicator, ([0031]).Regarding claim 15,
Wherein the first plurality of microwave radiators comprises four microwave radiators that are offset by 90° with respect to one another, and the second plurality of microwave radiators comprises four microwave radiators that are offset by 90° with respect to one another.

([0031]) teaches that only two microwave emitters can be arranged at equal angular intervals (180°) or four microwave emitters at equal angular intervals (90°) in a radial plane.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing honeycomb ceramics that comprises a combination of an extruder and a microwave applicator assembly, such that the microwave applicator assembly are arranged to receive the material from an extrusion die of the extruder, with the microwave generators each comprising a waveguide assembly, of Miura as modified above. By utilizing four microwave emitters at equal angular intervals (90°) in a radial plane, as taught by Püschner. Highlighting, implementation of four microwave emitters at equal angular intervals (90°) in a radial plane provides a means for microwave energy that can be coupled directly into the honeycomb ceramic body by virtue of the microwave coupling uniformly distributed over the circumference of the microwave oven according to the invention. In turn this prevents further spreading of the microwaves into the microwave oven and also crosstalk to the adjacent microwave couplings. This prevents that standing waves from spreading and prevents a plasma from forming, ([0020]). Noting, that the case law for duplication of parts may be implemented regarding any B.) Claim(s) 8, are rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Püschner in view of Brundage and in further view of Dotzel et al. (US-2010/0,295,218, hereinafter Dotzel)
Regarding claim 8, 	
Wherein during operation the internal pressure in the microwave oven is set to less than 6 mbar
Regarding claim 8, Miura as modified above teaches a vacuum pressure system that allows for normal microwave drying at 20 to 40 mbar but doesn’t teach less than 6 mbar. In analogous art for a process used for drying ceramic honeycomb bodies, Dotzel gives details regarding the atmospheric pressure utilized in the drying chamber, and in this regard Dotzel teaches the following:
([0018]) teaches that the atmospheric pressure in the drying chamber is lowered abruptly within a time span of approximately 5 min to approximately 30 min, in particular within approximately 10 min, from room pressure (approximately 1000 mbar) to a final pressure of below 6 mbar, in particular to approximately 4 mbar.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing honeycomb ceramics that comprises a combination of an extruder and a microwave applicator assembly, such that the microwave applicator assembly are arranged to receive the material from an extrusion die of the extruder, with the microwave generators each comprising a waveguide assembly, of Miura as modified above. By C.) Claim(s) 9, are rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Püschner in view of Brundage and in further view of Michael Sanserverino (US-2014/0,322,416, hereinafter Sanserverino)
Regarding claim 9, 	
The system is designed in such a way that during operation the irradiated microwave power is adjusted as a function of the pressure prevailing in the microwave oven.
Regarding claim 9, Miura as modified above teaching a method of fabricating at least a honeycomb body and a drying system, but does not teach adjusting microwave power as a function of pressure. In analogous art for a microwave assembly that has a programmable pressurized atmosphere, Sanserverino give details reading a controller programmed to control the pressure of the drying chamber, and in this regard Sanserverino teaches the following: 
(Claim 3) states that a pressure sensor configured to sense the pressure inside the cavity of the pressurized oven; Wherein the heater is turned off when the 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing honeycomb ceramics that comprises a combination of an extruder and a microwave applicator assembly, such that the microwave applicator assembly are arranged to receive the material from an extrusion die of the extruder, with the microwave generators each comprising a waveguide assembly, of Miura as modified above. By utilizing a pressure sensor configured to sense and control the pressure inside the cavity of microwave oven, as taught by Sanserverino. Highlighting, implementing a pressure sensor allows for a feedback loop with the pressure monitor to control the pressure inside the pressurized oven, wherein if the pressure inside the cavity of the pressurized oven reaches a certain limit, then the oven is turned off in order to prevent accidental explosions, ([0036]).
	                                                              Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
	

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741